Appeal from an order of the Special Term entered in Schenectady county clerk’s office September 6, 1940, denying defendant’s motion to preclude the plaintiff from offering proof on the trial with respect to certain items demanded in the bill of particulars. The order directed that the affidavit of plaintiff’s attorney, previously used on the motion for summary judgment, should serve as plaintiff’s bill of particulars. This affidavit set forth in great detail the items of each sale and delivery of merchandise made by plaintiff to the defendant, together with the dates and amounts thereof. It shows that the defendant from time to time made payments to the plaintiff for similar merchandise and that the defendant acknowledged its indebtedness for all of the items for which suit is now brought. Order unanimously affirmed, with twenty-five dollars costs and disbursements. Present • — ■ Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ.